Title: To John Adams from Isaac Lothrop, 22 August 1795
From: Lothrop, Isaac
To: Adams, John



Sir
Plymouth Augt. 22d. 1795

This will be delivered you by John Davis Esqr. who is honored with the appointments of Comptroler of the treasury under the federal Government, is now on his way to Phila. in order to enter on the duties of that office & wishes to pay his respects to you Sir, and as it appears to me right & proper he should so do, I have thus taken the Liberty to recommend him to your kind notice.—mr Davis is a Gentleman bred to the Law, in much esteem with all good men, where he is known, and I doubt not (upon a more intimate acquaintance) you will find him well deserving of it, and shall be made exceeding happy for whatever civilities you may be pleased to shew him
You will be pleased to make my most respectful compliments acceptable to your good Lady, whom I have a great desire to see, not having had that pleasure for many years—you will also accept my warmest wishes for your a continuance of your own happiness & that of all yours
with very great sincerity, and the most profound regard & esteem I have the Honr. to be / Your Honor’s / mo Obdt hble Servt
Isaac Lothrop